Citation Nr: 1733200	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this claim is currently with the Milwaukee Pension Management Center located in Milwaukee, Wisconsin.

In June 2016, the Board remanded this matter to the Agency of Original Jurisdiction for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in June 2008.  The certificate of death lists the immediate cause of death as lung cancer, with no other underlying causes or significant contributory conditions.  

2.  At the time of the Veteran's death, service connection was in effect for retinitis pigmentosa, bilateral hearing loss, and tinnitus.

3.  The Veteran was not exposed to herbicide agents during service, and herbicide exposure during service is not presumed.

4.  The service-connected retinitis pigmentosa, bilateral hearing loss, and tinnitus did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.

5.  Symptoms of lung cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).
In this case, the cause of the Veteran's death was lung cancer.  Cancer, as a malignant tumor, is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents listed under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

VA will presume that a Veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if: (1) the Veteran was in the Air Force, (2) the Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the Veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the Veteran's military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence. M21-1, Part IV, Subpart ii, Ch. 1(H)(5)(a).

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, the appellant asserts that the Veteran's lung cancer, which caused his death, is causally related to exposure to herbicide agents, particularly Agent Orange, during service in Guam.  

Prior to the Veteran's death, service connection was in effect for retinitis pigmentosa, bilateral hearing loss, and tinnitus.  The appellant does not contend, and the evidence does not show, that the service-connected retinitis pigmentosa, bilateral hearing loss, or tinnitus caused or contributed to the Veteran's death.  Instead, the appellant has consistently asserted that a condition not yet service connected (i.e., lung cancer), rather than an already service-connected disability, caused or contributed to the Veteran's death.
First, the evidence of record reflects that the Veteran died in June 2008.  The underlying cause of death was listed as lung cancer with metastasis.  See June 2008 Certificate of Death.  No other causes or significant contributory conditions for the Veteran's death were identified.  The Veteran was not service connected for a lung disorder, to include lung cancer, at the time of his death.  

Although lung cancer is a chronic disease under 38 C.F.R. § 3.309(a) (as a malignant tumor), after a review of all the evidence of record, lay and medical, the Board finds that the Veteran's lung cancer did not manifest chronic symptoms in service, did not manifest continuous symptoms after service, and did not manifest within one year of service separation, including to a compensable degree.  Service treatment records are absent for complaints of, treatment for, and diagnosis of, lung cancer or symptoms of lung cancer.  The February 1970 examination at service separation contains normal clinical findings for all systems, including the lungs and chest, with the exception of an identified tattoo on the right arm.  Indeed, the appellant does not contend that the Veteran had symptoms of lung cancer in service or for many years after service.  Instead, the appellant asserts that the lung cancer is related to the Veteran's claimed exposure to herbicides in Guam.  Based on the above, the Board finds the criteria for presumptive service connection for a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the appeal, under a presumptive basis for a chronic disease, must be denied.

Next, the weight of the evidence is against a finding of herbicide exposure during service, to include on a presumptive basis.  Although the Veteran clearly served during the Vietnam Era, there is no indication that he had Vietnam service within the meaning of 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6) (warranting a presumption of herbicides exposure).  Instead, the appellant has consistently alleged that the Veteran was exposed to herbicides while stationed in Guam.  The record reflects that the Veteran served in Guam from May 6, 1967 to December 9, 1967.  The DD 214 indicates that the Veteran's military occupational specialty (MOS) in the Air Force was Security Policeman.
In this regard, VA's Compensation Service has determined that a special consideration of exposure to herbicide agents should be extended on a facts found basis, but not presumed, for certain Air Force veterans whose regular duties placed them on the perimeter (such as a security policeman or security patrol dog handler, for example) of specifically designated Royal Thai Air Force Bases (RTAFBs) in Thailand.  Significantly, the regulations have not extended the presumption of Agent Orange exposure to Veterans serving in Guam, and VA has not indicated that special consideration of exposure to herbicide agents should be extended to any particular class of veteran who served in Guam.  

Regarding the Veteran's service at the Andersen Air Force Base (AFB) in Guam, there is no official service department record or other credible evidence of record establishing that the Veteran was actually exposed to herbicides in Guam.  The list of herbicide use and test sites outside of Vietnam provided by the Department of Defense (DoD) does not include Guam.  In this case, extensive searches have been conducted in an attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively, the results of such searches weigh against a finding of actual exposure.

In November 2006, the RO sent a request to the Joint Service Records Research Center (JSRRC or Records Research Center) regarding the Veteran's service in Guam and the claimed herbicide exposure.  In response to the RO's request, in May 2007, the Director of the U.S. Armed Services Center for Unit Records Research (Records Research Center) indicated that the Records Research Center could not document or verify that the Veteran was exposed to herbicides while serving in Guam.  The Director also noted that Guam is not on the DoD listing of areas sprayed outside the Republic of Vietnam.  The Records Research Center performed another search of the available historical documents and was unable to document any herbicide spraying or testing in or around Guam during the Veteran's period of service.

Pursuant to the June 2016 Board Remand, a response from the Defense Personnel Records Information Retrieval System (DPRIS) was obtained in November 2016.  The November 2016 DPRIS response indicated that, on June 15, 1967, the 454th Bombardment Wing returned to Andersen AFB for its second tour and participation in Operation Arc Light.  However, the information (received by DPRIS) was negative, and did not report on or discuss the Veteran or the Veteran's unit personnel being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments as Security Policeman at Andersen AFB in Guam.  The DPRIS response also indicated that available historical information does not document the use, testing, spraying, or storage of Agent Orange or tactical herbicide at Andersen AFB, or on the Island of Guam during 1967.  DPRIS further reviewed the history of the DoD Programs for the Testing, Evaluation, and Storage of Tactical Herbicides, and the DoD listings of herbicide spray areas and test sites outside the Republic of Vietnam, and noted that Andersen AFB is not a listed location.

In addition, in a December 2016 response to a DoD inventory review request, VA Compensation Service indicated that the DoD provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where Agent Orange was used, tested, or stored.  The list does not contain names of individuals involved with Agent Orange.  Additionally, there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing Agent Orange exposure at 38 CFR § 3.307(a)(6)(i).  Regarding the Veteran, VA compensation service indicated that the DoD has not identified any location on the island of Guam, including Andersen AFB, where Agent Orange was used, tested, stored, or transported.  Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on Guam during those years and so there was no need for Agent Orange use on Guam.  Additionally, Guam was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.  

The Board notes that the appellant submitted copies of prior Board decisions, including an October 2005 Board decision that awarded service connection for diabetes mellitus based upon herbicide exposure in Guam.  These prior Board decisions do not provide persuasive support for the appellant's appeal.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  In this regard, the Board notes that the October 2005 Board decision awarding service connection for diabetes mellitus based upon herbicide exposure in Guam pre-dates the DoD's official report from December 2006 indicating that there was no Agent Orange spraying, testing, storage, or usage at Anderson AFB in Guam.  As the DoD has not established that Agent Orange was used in Guam during the period of the Veteran's service, the Board cannot concede herbicide exposure based on any service in Guam.

In short, based on the above, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown.  Because the Veteran's presumed or actual exposure to herbicides in service has not been shown by competent evidence, the Board does not reach the additional direct service connection question of the relationship (nexus) between the Veteran's lung cancer and service.  

Based on the foregoing, the weight of the competent and credible evidence establishes no relationship between the Veteran's cause of death, lung cancer, and active service, including no credible evidence of chronic symptoms of lung cancer in service, of lung cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of lung cancer since service.  As such, the Board finds that a preponderance of the evidence is against service connection for lung cancer on a direct basis, including presumptively as a chronic disease and based on exposure to herbicides in service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the cause of the Veteran's death was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Further, the Board finds that the weight of the evidence demonstrates that no service-connected disability caused or substantially contributed to the Veteran's death; therefore, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


